PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/554,480
Filing Date: 30 Aug 2017
Appellant(s): Rejman et al.



__________________
Gerrard Messina
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 23-24, 29-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622 A1) in view of Wayne et al. (US 2013/0183566 A1).
As to Claims 23 and 32-33, Glauning discloses a rechargeable battery pack 10a capable of being used in a hand-held power tool, comprising: a rechargeable battery pack housing having at least one first housing component 54a and at least one second housing component 30a (Fig. 1-2 and paragraph [0006]).  Glauning further discloses wherein the second housing component is a cell holder 30a that accommodates at least two battery cells 12a in a parallel and/or series circuit wherein each of the battery cells comprises two end faces extending perpendicularly to a longitudinal axis and wherein the cell holder comprises insulating walls 34a that correspond to the battery cells in some areas and are configured to prevent electrical contact between battery cells (Fig. 1-2 and paragraphs [0006], [0012] and [0039]).  The cell holder 30a comprises a cell opening intended for accommodating a battery cell and the insulating walls 34a are provided between the cell openings (Fig. 2).  Furthermore, Glauning discloses an 38a having contact elements 50a for providing an electrical connection between the battery pack and a handheld power tool (paragraphs [0006] and [0013]-[0015]).  Glauning does not specifically disclose wherein the battery cells are configured to be press-fit into the cell holder such that insulating air gaps are prevented (the figures show that there are no gaps between the battery cells and the cell holder) (Fig. 1, Fig. 8 and paragraph [0017]).  
However, Wayne et al. teaches of a battery pack wherein the battery cells are press-fit into receiving holes that are sized according to the battery cells (paragraph [0072]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of Glauning to comprise holes that are designed such that the battery cells are press-fit therein because Wayne et al. teaches that battery cells can be secured within a battery pack without any additional structure (paragraph [0072]).  In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a “base” device in the prior art and the results would have been predictable to one of ordinary skill in the art.  See KSR, MPEP 2143, I, C.
As to Claim 29, Glauning discloses wherein there are areas 44a of the end faces of the battery cells that all for the electrical connection of the battery cells to each other via cell connectors 22a,28a (free areas) (Fig. 2). 
As to Claim 30, Glauning discloses wherein the cell openings of the cell holder 23 comprise stops that correspond to the battery cells and ensure a desired position of the cells in the holder (annotated Fig. 2 below).

Claims 25-28, 55-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622 A1) in view of Wayne et al. (US 2013/0183566 A1) as applied to claims 23-24, 29-30 and 33 above and in further view of Kishida (JP 2011-146151 A; as found in IDS dated 8/30/2017 and using machine translation for citation purposes).
As to Claims 25-27 and 55-57, modified Glauning does not specifically disclose the dimensions of the cell openings in relation to the size of the battery cells.
However, Kishida discloses wherein the cell holder is made to fit the battery cells such that the unit cells do not move at all (less than 0.1 mm) (paragraph [0009]).  That range overlaps with the claimed values for the cell openings to be between 0.05 mm and 0.20 mm less than the diameter of the battery cells.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the size of the cell openings of the cell holder of Glauning to fall within the claimed relationships because Kishida teaches that a battery pack which prevents the movement of unit cells when vibration and shock occur can be provided (paragraph [0002]).  In addition, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04, IV, A. 
As to Claims 28 and 58-59, Glauning does not specifically disclose the holding force of the cell holder and the battery cells.
However, Kishida teaches of the claimed cell opening relationship with the size of the battery cells and further teaches of preventing cell movement when shock and 


    PNG
    media_image2.png
    847
    598
    media_image2.png
    Greyscale

As to Claim 31, Glauning discloses wherein the cell holder 30a forms an outer side of the battery pack housing in at least some areas (Fig. 1).
As to Claim 61, Glauning discloses a rechargeable battery pack 10a capable of being used in a hand-held power tool, comprising: a rechargeable battery pack housing having at least one first housing component 54a and at least one second housing component 30a (Fig. 1-2 and paragraph [0006]).  Glauning further discloses wherein the second housing component is a cell holder 30a that accommodates at least two battery cells 12a in a parallel and/or series circuit wherein each of the battery cells comprises two end faces extending perpendicularly to a longitudinal axis and wherein the cell 34a that correspond to the battery cells in some areas and are configured to prevent electrical contact between battery cells (Fig. 1-2 and paragraphs [0006], [0012] and [0039]).  The cell holder 30a comprises a cell opening intended for accommodating a battery cell and the insulating walls 34a are provided between the cell openings (Fig. 2).  Furthermore, Glauning discloses an electronics system 38a having contact elements 50a for providing an electrical connection between the battery pack and a handheld power tool (paragraphs [0006] and [0013]-[0015]).  Glauning does not specifically disclose wherein the battery cells are configured to be press-fit into the cell holder such that insulating air gaps are prevented (the figures show that there are no gaps between the battery cells and the cell holder) (Fig. 1, Fig. 8 and paragraph [0017]).  Glauning does not specifically disclose the dimensions of the cell openings in relation to the size of the battery cells.
However, Wayne et al. teaches of a battery pack wherein the battery cells are press-fit into receiving holes that are sized according to the battery cells (paragraph [0072]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of Glauning to comprise holes that are designed such that the battery cells are press-fit therein because Wayne et al. teaches that battery cells can be secured within a battery pack without any additional structure (paragraph [0072]).  In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a “base” device in the prior art and the results would have been predictable to one of ordinary skill in the art.  See KSR, MPEP 2143, I, C.  Modified Glauning does not specifically disclose the dimensions of the cell openings in relation to the size of the battery cells.
. 

(2) Response to Argument
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Glauning requires wherein a casting compound is used with the battery cells being inserted into the holder and therefore teaches away from the claimed invention of wherein the battery cells are configured to be press-fit into the holder so that no insulating air gaps are formed between the holder and the battery cells (claims 23 and 61).
b) It would not be obvious to combine Wayne with Glauning because Glauning teaches away from the claimed invention and Wayne does not disclose wherein the battery cells are configured to be press-fit into the holder so that no insulating air gaps are formed between the holder and the battery cells (claims 23 and 61).
c) Kishida discloses that it is not essential that the unit cell held by the holder does not move at all, and there is no problem if it does slightly move (claim 61). 

In response to Applicant’s arguments, please consider the following comments:
a) First, Glauning does not require a casting compound or teach away from not using a casting compound.  Glauning merely states that in one embodiment, a casting compound is used.  In addition, the claims do not exclude a casting compound.  In addition, the casting compound 42a of Glauning is part of the cell holder and fits the battery cells in the holder such that there are on gaps between the holder and battery cells and the cells are protected against humidity or fluids, which also reads on the claimed invention (Fig. 1 and paragraph [0038]).  In addition, the teachings of Kishida render the claim obvious as discussed in the rejections.
b) Glauning does not teach away from the claimed invention as discussed above in a).  Wayne does not that the battery cells are and cell holder are sized (configured) so the cells can be press-fit, which is the same method used in the present invention and therefore would intrinsically provide a configuration such that air gaps would not be present between the cell holder and battery cells.  The Applicant has not provided any evidence to show that the claimed configuration to be press-fit is different from that taught in the prior art.

	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM A ARCIERO/Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                 
                                                                                                                                                                                       /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.